Citation Nr: 0530528	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  92-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Entitlement to service connection for testicular cancer, 
claimed as due to exposure to herbicides or ionizing 
radiation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service and retired in December 1970.  This case is before 
the Board of Veterans' Appeals (Board) on remand from the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2003, the Court endorsed the Appellee's unopposed 
motion, vacated the August 2002 Board decision denying the 
claim, and remanded the matter for mandated action.  In 
October 2003, the Board remanded the matter for further 
action consistent with the instructions in the unopposed 
motion.

The case was originally before the Board on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In April 1999, 
the Board remanded the case for a Travel Board hearing, per 
the veteran's request.  He subsequently indicated that he did 
not desire a hearing.  In October 1999, the Board remanded 
this issue to the RO for additional development.    


FINDINGS OF FACT

1.  The veteran was stationed in Thailand and was awarded a 
Vietnam Service Medal for such service; it is not shown that 
his duties entailed service in Vietnam, and testicular cancer 
is not enumerated as a disease which may be service connected 
on a presumptive basis based on herbicide exposure in 
Vietnam.

2.  It is not shown that the veteran had any significant 
exposure to ionizing radiation in service.

3.  Testicular cancer was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to the veteran's service.





CONCLUSION OF LAW

Service connection for testicular cancer, including as due to 
ionizing radiation or herbicide exposure, is not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The March 1997 statement of the case (SOC); August 2001, 
January 2002,  and March 2005 supplemental SOCs (SSOCs); and 
the RO's letters of June 1998,  September 2001, and May 2004, 
and an undated letter, all provided at least some VCAA-type 
notice, i.e., of what the evidence showed, the criteria for 
establishing entitlement to service connection, and the basis 
for the denial of the claim.  In particular, the June 1998 
letter notified the veteran of the type of evidence that was 
necessary to support a claim for service connection.  The 
undated letter informed him, relative to radiation exposure, 
of the specific information necessary for development of such 
claim; asked him to provide the information and 
authorizations for release of pertinent medical records; and 
notified him that he had the option of obtaining and 
submitting the evidence himself.  The September 2001 and May 
2004 letters outlined the appellant's and VA's 
responsibilities in developing evidence to support a claim 
for service connection.  The May 2004 letter specifically 
advised him of what type of evidence would be pertinent to 
the claim (especially with respect to claims involving 
herbicide and radiation exposure), and also advised him to 
either submit such evidence or to identify it for VA to 
obtain.  He was also told to submit evidence in his 
possession.  The unopposed motion by Appellee endorsed by the 
Court in April 2003 was primarily for an explanation of VA's 
compliance with VCAA-mandated notice requirements.  In 
response the Board remanded the case to the RO in October 
2003 to ensure that all notice requirements were satisfied.  
The RO satisfied the remand order by the May 2004 letter and 
the March 2005 SSOC.

Although complete content-complying notice was not provided 
prior to the initial adjudication, the veteran has had full 
opportunity to respond and supplement the record, and to 
participate in the adjudicatory process after notice was 
given.  The claim was readjudicated, in March 2005, after 
full notice was given.  The veteran clearly understood his 
right to submit evidence or argument in support of his claim 
as the record is replete with statements and documents that 
he submitted during the course of the appeal.  Consequently, 
the veteran is not prejudiced by any notice timing defect.

As to VA's duty to assist, service and personnel records were 
associated with the claims file.  The RO sought verification 
of the veteran's allegations of exposure to radiation in 
service.  The record includes the responses to the requests.  
Available private and VA treatment records have been secured.  
The veteran has not identified any further available 
pertinent records outstanding.  In correspondence dated in 
May 2005, he clearly stated that he had nothing more to add 
to his appeal.  Based on the foregoing, VA's duties to notify 
and assist are met. 

II. Factual Background

The veteran's service medical and personnel records do not 
reflect that he had any significant exposure to ionizing 
radiation in service.  He was awarded a Vietnam Service Medal 
based on service in Thailand as an airfreight specialist and 
air transport supervisor.  There is nothing in the record 
other than the veteran's unconfirmed allegations that his 
duties brought him to Vietnam.

On enlistment examination in December 1950, partial atrophy 
of the right testicle was noted.  In January 1960, the 
veteran complained of a dull-aching groin pain for the past 
month.  Physical examination at that time revealed a normal 
penis, scrotum, testicles and cords.  No specific treatment 
was indicated.  On retirement examination in October 1970, 
the veteran reported that, as an air transport technician, he 
handled radioactive substances in transport from Clark Air 
Force Base to Travis Air Force Base from 1968 to 1970.

In November and December 1973, the veteran was seen at a 
urology clinic at Letterman Army Medical Center, San 
Francisco, California.  It was noted that he had an enlarged 
right testicle since the age of 15, and that this had not 
changed in size until just recently when he was seen several 
months ago in the urology clinic.  In November 1973, a 
radical right orchiectomy with removal of the spermatic cord 
was performed.  Pathological studies revealed a seminoma of 
the right testicle with the proximal margin free of tumor; 
the veteran was further treated with radiotherapy.  

At a hearing before a hearing officer at the RO in June 1992, 
the veteran contended that his right testicle cancer resulted 
from Agent Orange exposure or possibly radiation exposure.  
He indicated that he would submit documents supporting this 
claim.  He stated that he had only very limited temporary 
duty in Vietnam, in approximately 1969.

At a hearing before a hearing officer at the RO in August 
1996, the veteran testified that in 1965 he took a course in 
handling hazardous materials.  He indicated that he handled 
radioactive materials from 1965 to 1970.

In April 2000, the veteran alleged radiation exposure from 
handling hazardous materials from 1965 to 1970.  He provided 
no specific information regarding the type of "hazardous 
materials" he handled.  He stated that he had no exposure to 
radiation or carcinogens in his other employment.

The RO contacted the Air Force Medical Operations Agency to 
confirm the veteran's participation in a radiation-risk 
activity.  In a June 2000 response to the inquiries, the 
Department of the Air Force indicated that they had queried 
the United States Air Force Master Radiation Exposure 
Registry for the veteran and researched all other information 
available to them for records of occupational radiation 
exposure monitoring. They found no external or internal 
exposure data in the registry regarding the veteran.  The 
report stated, in pertinent part:

Your letter stated that [the veteran] handled radioactive 
material.  Unfortunately, we do not know what radioactive 
material this was.  As a comparison we do have information on 
workers that handled nuclear weapons.  The ionizing radiation 
emitted from the nuclear weapons is due to radioactive 
components.  Radiating exposures from these weapons are 
dependent on the duration of exposure, distance between the 
individual and the warhead section of the weapons, shielding 
between the individual and weapons components, and the 
specific weapons type.  Limited historical radiation 
monitoring data for personnel who performed assembly and 
maintenance has demonstrated that exposures were generally 
less than 100 mrem per year.  Federal law allowed radiation 
workers to receive radiation exposures up to 5,000 mrem per 
year.  For reference, the average US citizen receives about 
300 mrem per year from natural background sources.

In July 2001, the RO again contacted the United States Air 
Force, noting that while a member of the Air Force, the 
veteran was at Travis Air Force Base, California, from March 
1965 to November 1968.   The Air Force was again asked to 
confirm the veteran's participation in radiation-risk 
activities.  In an August 2001 response, the RO was provided 
a copy of the June 2000 response.  The veteran was advised of 
the response.

A report of a June 2004 consultation with E. L., M.D., notes 
the veteran's history of a right orchiectomy for seminoma.  
The physician found no evidence of reoccurrence in the past, 
but noted that the veteran's current status was unclear.  The 
veteran advised Dr. E.L. that he was exposed to radiation in 
the military as a handler of radioactive material.  Dr. E.L. 
discussed the various causes of seminoma,  and indicated that 
it was inconclusive, but that there was a possibility that 
the handling of radiation may have caused the seminoma.  He 
indicated that it was difficult to determine because there 
were many other causes of seminoma as well.  

III. Legal Criteria and Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such disability was incurred in the active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(b).  To establish service connection, there 
must be: (1) A medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In part the veteran bases his claim on a theory that his 
testicular cancer resulted from radiation exposure in 
service.  For a veteran who was exposed to ionizing radiation 
during service, service connection for a condition that is 
claimed to be attributable to such service may be established 
in one of three different ways.  First, there are 16 types of 
cancer that are presumptively service connected.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(b).  The veteran's testicular 
cancer is not listed within § 3.309.  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that will 
be service connected provided that certain conditions 
specified in that regulation is met.  "Any cancer" is 
listed within this section.  The third basis for a 
determination of service connection is a finding of direct 
service connection by establishing a showing that the disease 
was incurred in or aggravated by service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding this theory of entitlement, the record does not 
show that the veteran had any significant exposure to 
ionizing radiation in service.  His allegations regarding 
exposure to radioactive materials while handling such 
materials in transport are nebulous and provide insufficient 
basis for verification.  Despite being advised of the need to 
do so, he has never identified the specific allegedly 
radioactive materials he believes he helped to transport.  
The Department of the Air Force has noted that if the veteran 
had been involved in the handling of nuclear weapons, he 
would have been on a radiation exposure registry.  It was 
certified that the veteran was not on any radiation exposure 
registry.  The Air Force report went on to say, in essence, 
that any hypothetical undocumented exposure to radiation 
would have been minimal, below the annual level to which the 
American public was exposed from natural exposure sources.  
Significantly, even the only competent (medical) opinion 
submitted by the veteran does not support his claim.  Dr. 
E.L.'s opinion was essentially to the effect that while a 
relationship between the veteran's testicular cancer and 
radiation exposure in service was possible, the evidence for 
this was inconclusive because there were so many other 
possible causes for the disease.  The Court has held that 
when, as here, a medical professional is unable to provide a 
more definitive causal connection, the opinion is not 
supportive of the claim.  See Perman v. Brown, 5 Vet. App. 
237 (1993).  Furthermore, Dr. E.L.'s opinion is based on the 
veteran's accounts that he handled radioactive materials in 
service.  Those accounts are not corroborated by, and are 
inconsistent with the evidence of record.  The Court has held 
that a medical opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461(1993).  Accordingly, the preponderance of the 
evidence is against this theory of entitlement to the benefit 
sought. 

The veteran alternatively contends that his testicular cancer 
resulted from exposure to Agent Orange.  See 38 U.S.C.A. § 
1116.  If a veteran was exposed to a herbicide agent during 
active military, naval or air service, a series of diseases 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, providing for the rebuttable 
presumption of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) lists the disabilities for which service 
connection may be granted on a presumptive basis.  Regarding 
this theory of entitlement, first of all, it is not shown 
that the veteran actually served in Vietnam, so as to trigger 
the presumptions of herbicide exposure and service incurrence 
of disability under 38 U.S.C.A. § 1116.  Second, and equally 
critical, is that testicular cancer is not among the 
disabilities listed under § 3.309(e).  Accordingly, even if 
the veteran could establish service in Vietnam, he would not 
be able to establish service connection for testicular cancer 
on a presumptive basis (under 38 U.S.C.A. § 1116), but would 
have to do so directly, but affirmative competent evidence of 
a nexus between the testicular cancer and service in 
Vietnam/any exposure to herbicides therein.  See Combee, 
supra. 

Next, testicular cancer was not manifested in service or in 
the first postservice year.  Consequently, direct service 
connection for such disability (i.e., on the basis that it 
was first manifested in service and has persisted) or service 
connection on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.

Finally, the fact that service connection for testicular 
cancer is not warranted under any of the alternative theories 
discussed above, does not preclude the veteran from 
establishing service connection by proof (via competent 
evidence) of direct causation.  However, there is no 
competent (medical) evidence supporting the veteran's theory 
that his right testicle seminoma is somehow related to his 
service.  The only supporting medical evidence he submitted 
in this regard is the opinion of Dr. E.L., discussed above.  
As noted, that opinion is based on an inaccurate factual 
premise, and has no probative value.  As to the veteran's own 
belief that his testicular cancer is related to his active 
service, by exposure to radiation or herbicides, because he 
is a layperson, he is not competent to provide evidence in 
matters requiring medical expertise (here, to opine regarding 
the etiology of the testicular cancer).  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, service connection for testicular cancer is not 
warranted under any proposed theory of entitlement.  The 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for testicular cancer, including as due to 
exposure to herbicides or ionizing radiation, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


